United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF THE ARMY, FORT
LEONARD WOOD, Nixa, MO, Employer
__________________________________________
Appearances:
Daniel M. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1560
Issued: December 21, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On July 8, 2014 appellant, through counsel, filed an application for review of a May 22,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). The appeal
was docketed as No. 14-1560.
Appellant, a 45-year-old clinical psychologist, filed an occupational disease claim (Form
CA-2) on April 17, 2013. She alleged that she became sick after flying to a work conference in
August 2012 and subsequently, her health continued to deteriorate. Appellant also alleged that,
although she had requested reasonable accommodations for her previously diagnosed chronic
fatigue syndrome, the employing establishment refused to make these accommodations. She
asserted that she developed chronic fatigue syndrome, fibromyalgia, and dysautonomia due to
employment factors, which resulted in anxiety and mood disorder. Appellant stated that she first
became aware that these conditions were caused or aggravated by her employment on
October 1, 2012.
In determining whether a claimant has discharged his or her burden of proof to establish
an employment-related occupational disease claim, OWCP is required by statute and regulations

to make findings of fact.1 OWCP procedures further specify that a final decision must include
findings of fact and provide clear reasoning which allows the claimant to “understand the precise
defect of the claim and the kind of evidence which would tend to overcome it.”2 These
requirements are supported by Board precedent.3
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as a part of its
adjudicatory function must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.4
The Board finds that the May 22, 2014 decision of OWCP does not contain adequate
findings of fact and reasoning. The hearing representative merely stated that appellant’s claim
was predicated on her contentious relationship with her employer.
In the absence of such findings and reasoning, appellant would not be able to understand
the precise defect of her claim or the kind of evidence which would tend to overcome it.
The case must therefore be remanded to OWCP for a proper decision to include findings
of fact, a clear precise statement regarding the basis for the decision, and a copy of appellant’s
appeal rights. After such development it deems necessary OWCP should issue an appropriate
decision.

1

5 U.S.C. § 8124(a) provides: “The Secretary of Labor shall determine and make a finding of facts and make an
award for or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision
of OWCP “shall contain findings of fact and a statement of reasons.”
2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

3

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

2

IT IS HEREBY ORDERED THAT the May 22, 2014 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action in
conformance with this order of the Board to be followed by an appropriate decision.
Issued: December 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

